 


110 HR 6026 IH: Clean Global War on Terror Supplemental Appropriations Act, 2008
U.S. House of Representatives
2008-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 2d Session 
H. R. 6026 
IN THE HOUSE OF REPRESENTATIVES 
 
May 13, 2008 
Mr. Lewis of California (for himself, Mr. Boehner, Mr. Blunt, Mr. Simpson, Mr. Culberson, Mr. Walsh of New York, Mr. Carter, Ms. Granger, Mr. Tiahrt, Mr. LaHood, Mr. Rogers of Kentucky, Mr. Wamp, Mr. Bonner, Mr. Wolf, Mrs. Emerson, Mr. Crenshaw, Mr. Kingston, Mr. Young of Florida, Mr. Alexander, Mr. Kirk, Mr. Aderholt, Mr. Knollenberg, Mr. Regula, Mr. Latham, Mr. Goode, Mr. Calvert, Mr. Frelinghuysen, Mr. Rehberg, and Mr. Weldon of Florida) introduced the following bill; which was referred to the Committee on Appropriations, and in addition to the Committee on the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
Making emergency supplemental appropriations for the fiscal year ending September 30, 2008, and for other purposes. 
 
 
That the following sums are appropriated, out of any money in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2008, and for other purposes, namely: 
IFiscal Year 2008 Supplemental Appropriations for the War on Terror, International Affairs, and National Defense Matters 
1DEPARTMENT OF AGRICULTUREForeign Agricultural ServicePublic Law 480 Title II GrantsFor an additional amount for “Public Law 480 Title II Grants”, $350,000,000, to remain available until expended. 
2DEPARTMENT OF JUSTICELegal ActivitiesSalaries and expenses, general legal activitiesFor an additional amount for “Salaries and Expenses, General Legal Activities”, $1,648,000, to remain available until September 30, 2009.Salaries and expenses, United States attorneysFor an additional amount for “Salaries and Expenses, United States Attorneys”, $5,000,000, to remain available until September 30, 2009.United States Marshals ServiceSalaries and expensesFor an additional amount for “Salaries and Expenses”, $14,921,000, to remain available until September 30, 2009.Federal Bureau of InvestigationSalaries and expensesFor an additional amount for “Salaries and Expenses”, $101,122,000, to remain available until September 30, 2009.Drug Enforcement AdministrationSalaries and expenses For an additional amount for “Salaries and Expenses”, $10,913,000, to remain available until September 30, 2009.Bureau of Alcohol, Tobacco, Firearms and ExplosivesSalaries and expensesFor an additional amount for “Salaries and Expenses”, $4,000,000, to remain available until September 30, 2009.Federal Prison SystemSalaries and expensesFor an additional amount for “Salaries and Expenses”, $9,100,000, to remain available until September 30, 2009. 
3DEPARTMENT OF DEFENSE—MILITARYMilitary PersonnelMilitary personnel, ArmyFor an additional amount for “Military Personnel, Army”, $12,216,715,000.Military Personnel, NavyFor an additional amount for “Military Personnel, Navy”, $894,185,000. Military Personnel, Marine Corps For an additional amount for “Military Personnel, Marine Corps”, $1,826,688,000. Military Personnel, Air Force For an additional amount for “Military Personnel, Air Force”, $1,355,544,000. Reserve Personnel, Army For an additional amount for “Reserve Personnel, Army”, $304,200,000. Reserve Personnel, Navy For an additional amount for “Reserve Personnel, Navy”, $72,800,000. Reserve Personnel, Marine Corps For an additional amount for “Reserve Personnel, Marine Corps”, $16,720,000. Reserve Personnel, Air Force For an additional amount for “Reserve Personnel, Air Force”, $5,000,000. National Guard Personnel, Army For an additional amount for “National Guard Personnel, Army”, $1,369,747,000. National Guard Personnel, Air Force For an additional amount for “National Guard Personnel, Air Force”, $4,000,000. OPERATION AND MAINTENANCEOperation and Maintenance, Army For an additional amount for “Operation and Maintenance, Army”, $17,223,512,000. Operation and Maintenance, Navy(including transfer of funds) For an additional amount for “Operation and Maintenance, Navy”, $2,977,864,000: Provided, That up to $112,607,000 shall be transferred to the Coast Guard “Operating Expenses” account. Operation and Maintenance, Marine Corps For an additional amount for “Operation and Maintenance, Marine Corps”, $159,900,000. Operation and Maintenance, Air Force For an additional amount for “Operation and Maintenance, Air Force”, $5,972,520,000. Operation and Maintenance, Defense-Wide For an additional amount for “Operation and Maintenance, Defense-Wide”, $3,657,562,000, of which— 
(1)not to exceed $25,000,000 may be used for the Combatant Commander Initiative Fund, to be used in support of Operation Iraqi Freedom and Operation Enduring Freedom; and 
(2)not to exceed $800,000,000, to remain available until expended, may be used for payments to reimburse key cooperating nations, for logistical, military, and other support provided to United States military operations, notwithstanding any other provision of law: Provided, That these funds may be used for the purpose of providing specialized training and procuring supplies and specialized equipment and providing such supplies and loaning such equipment on a non-reimbursable basis to coalition forces supporting United States military operations in Iraq and Afghanistan: Provided further, That such payments may be made in such amounts as the Secretary of Defense, with the concurrence of the Secretary of State, and in consultation with the Director of the Office of Management and Budget, may determine, in his discretion, based on documentation determined by the Secretary of Defense to adequately account for the support provided, and such determination is final and conclusive upon the accounting officers of the United States, and 15 days following notification to the appropriate congressional committees: Provided further, That the Secretary of Defense shall provide quarterly reports to the congressional defense committees on the use of funds provided in this paragraph: Provided further, That of the amount available under this heading for the Defense Contract Management Agency, $52,000,000 shall remain available until September 30, 2009.Operation and Maintenance, Army ReserveFor an additional amount for “Operation and Maintenance, Army Reserve”, $164,839,000. Operation and Maintenance, Navy Reserve For an additional amount for “Operation and Maintenance, Navy Reserve”, $109,876,000. Operation and Maintenance, Marine Corps Reserve For an additional amount for “Operation and Maintenance, Marine Corps Reserve”, $70,256,000. Operation and Maintenance, Air Force Reserve For an additional amount for “Operation and Maintenance, Air Force Reserve”, $165,994,000. Operation and Maintenance, Army National Guard For an additional amount for “Operation and Maintenance, Army National Guard”, $685,644,000. Operation and Maintenance, Air National Guard For an additional amount for “Operation and Maintenance, Air National Guard”, $287,369,000. Iraq Freedom Fund(including transfer of funds) For an additional amount for “Iraq Freedom Fund”, $50,000,000, to remain available for transfer until September 30, 2009, notwithstanding any other provision of law, only for the redevelopment of the Iraqi industrial sector by identifying, and providing assistance to, factories and other industrial facilities that are best situated to resume operations quickly and reemploy the Iraqi workforce: Provided, That the Secretary of Defense shall, not fewer than 15 days prior to making transfers from this appropriation, notify the congressional defense committees in writing of the details of any such transfer. Afghanistan Security Forces Fund For an additional amount for the “Afghanistan Security Forces Fund”, $1,400,000,000, to remain available until September 30, 2009. Iraq Security Forces Fund(including transfer of funds)For an additional amount for the “Iraq Security Forces Fund”, $1,500,000,000, to remain available until September 30, 2009: Provided, That such funds shall be available to the Secretary of Defense, notwithstanding any other provision of law, for the purpose of allowing the Commander, Multi-National Security Transition Command—Iraq, or the Secretary's designee, to provide assistance, with the concurrence of the Secretary of State, to the security forces of Iraq, including the provision of equipment, supplies, services, training, facility and infrastructure repair, renovation, and construction, and funding: Provided further, That none of the assistance provided under this heading in the form of funds may be utilized for the provision of salaries, wages, or bonuses to personnel of the Iraqi Security Forces: Provided further, That the authority to provide assistance under this heading is in addition to any other authority to provide assistance to foreign nations: Provided further, That the Secretary of Defense may transfer such funds to appropriations for military personnel; operation and maintenance; Overseas Humanitarian, Disaster, and Civic Aid; procurement; research, development, test and evaluation; and defense working capital funds to accomplish the purposes provided herein: Provided further, That this transfer authority is in addition to any other transfer authority available to the Department of Defense: Provided further, That upon a determination that all or part of the funds so transferred from this appropriation are not necessary for the purposes provided herein, such amounts may be transferred back to this appropriation: Provided further, That contributions of funds for the purposes provided herein from any person, foreign government, or international organization may be credited to this Fund, and used for such purposes: Provided further, That the Secretary shall notify the congressional defense committees in writing upon the receipt and upon the transfer of any contribution delineating the sources and amounts of the funds received and the specific use of such contributions: Provided further, That the Secretary of Defense shall, not fewer than 15 days prior to making transfers from this appropriation account, notify the congressional defense committees in writing of the details of any such transfer: Provided further, That the Secretary shall submit a report no later than 30 days after the end of each fiscal quarter to the congressional defense committees summarizing the details of the transfer of funds from this appropriation. PROCUREMENTAircraft Procurement, Army For an additional amount for “Aircraft Procurement, Army”, $954,111,000, to remain available for obligation until September 30, 2010. Missile Procurement, Army For an additional amount for “Missile Procurement, Army”, $561,656,000, to remain available for obligation until September 30, 2010. Procurement of Weapons and Tracked Combat Vehicles, Army For an additional amount for “Procurement of Weapons and Tracked Combat Vehicles, Army”, $5,463,471,000, to remain available for obligation until September 30, 2010. Procurement of Ammunition, Army For an additional amount for “Procurement of Ammunition, Army”, $344,900,000, to remain available for obligation until September 30, 2010. Other Procurement, Army For an additional amount for “Other Procurement, Army”, $16,675,796,000, to remain available for obligation until September 30, 2010. Aircraft Procurement, Navy For an additional amount for “Aircraft Procurement, Navy”, $3,563,254,000, to remain available for obligation until September 30, 2010. Weapons Procurement, Navy For an additional amount for “Weapons Procurement, Navy”, $317,456,000, to remain available for obligation until September 30, 2010. Procurement of Ammunition, Navy and Marine Corps For an additional amount for “Procurement of Ammunition, Navy and Marine Corps”, $304,945,000, to remain available for obligation until September 30, 2010.Shipbuilding and Conversion, NavyFor an additional amount for “Shipbuilding and Conversion, Navy”, $210,000,000, for the LPD–17 program to remain available until September 30, 2012. Other Procurement, Navy For an additional amount for “Other Procurement, Navy”, $1,399,135,000, to remain available for obligation until September 30, 2010. Procurement, Marine Corps For an additional amount for “Procurement, Marine Corps”, $2,197,390,000, to remain available for obligation until September 30, 2010. Aircraft Procurement, Air Force For an additional amount for “Aircraft Procurement, Air Force”, $7,103,923,000, to remain available for obligation until September 30, 2010. Missile Procurement, Air Force For an additional amount for “Missile Procurement, Air Force”, $66,943,000, to remain available for obligation until September 30, 2010. Procurement of Ammunition, Air Force For an additional amount for “Procurement of Ammunition, Air Force”, $205,455,000, to remain available for obligation until September 30, 2010. Other Procurement, Air Force For an additional amount for “Other Procurement, Air Force”, $1,953,167,000, to remain available for obligation until September 30, 2010. Procurement, defense-wide For an additional amount for “Procurement, Defense-Wide”, $408,209,000, to remain available for obligation until September 30, 2010. National Guard and Reserve equipment  For an additional amount for “National Guard and Reserve Equipment”, $825,000,000, to remain available for obligation until September 30, 2010: Provided, That the Chiefs of the National Guard and Reserve components shall, prior to the expenditure of funds, and not later than 30 days after the enactment of this Act, individually submit to the congressional defense committees an equipment modernization priority assessment with a detailed plan for the expenditure of funds for their respective National Guard and Reserve components. RESEARCH, DEVELOPMENT, TEST AND EVALUATION Research, Development, Test and Evaluation, Army For an additional amount for ‘‘Research, Development, Test and Evaluation, Army’’, $162,958,000, to remain available until September 30, 2009. Research, Development, Test and Evaluation, Navy For an additional amount for ‘‘Research, Development, Test and Evaluation, Navy’’, $366,110,000, to remain available until September 30, 2009. Research, Development, Test and Evaluation, Air Force For an additional amount for ‘‘Research, Development, Test and Evaluation, Air Force’’, $399,817,000, to remain available until September 30, 2009. Research, Development, Test and Evaluation, Defense-Wide For an additional amount for ‘‘Research, Development, Test and Evaluation, Defense-Wide’’, $816,598,000, to remain available until September 30, 2009. REVOLVING AND MANAGEMENT FUNDS Defense Working Capital Funds For an additional amount for “Defense Working Capital Funds”, $1,837,450,000, to remain available for obligation until expended. National Defense Sealift Fund For an additional amount for ‘‘National Defense Sealift Fund”, $5,110,000, to remain available for obligation until expended. OTHER DEPARTMENT OF DEFENSE PROGRAMS Defense Health Program For an additional amount for “Defense Health Program”, $1,413,864,000, of which $957,064,000 shall be for operation and maintenance; of which $91,900,000 is for procurement to remain available until September 30, 2010; and of which $364,900,000 shall be for research, development, test and evaluation, to remain available until September 30, 2009: Provided, That in addition to amounts otherwise contained in this paragraph, $75,000,000 is hereby appropriated to the “Defense Health Program” for operation and maintenance for psychological health and traumatic brain injury, to remain available until September 30, 2009. Drug Interdiction and Counter-Drug Activities, Defense(including transfer of funds) For an additional amount for “Drug Interdiction and Counter-Drug Activities, Defense”, $65,317,000, to remain available until September 30, 2009. OFFICE OF THE INSPECTOR GENERAL For an additional amount for “Office of the Inspector General”, $6,394,000, of which $2,000,000 shall be for research, development, test and evaluation, to remain available until September 30, 2009. GENERAL PROVISIONS, THIS CHAPTER 
1301.Appropriations provided in this chapter are available for obligation until September 30, 2008, unless otherwise provided in this chapter. 
1302.Notwithstanding any other provision of law, funds made available in this chapter are in addition to amounts appropriated or otherwise made available for the Department of Defense for fiscal year 2008.(Including transfer of funds) 
1303.Upon the determination of the Secretary of Defense that such action is necessary in the national interest, the Secretary may transfer between appropriations up to $2,500,000,000 of the funds made available to the Department of Defense in this chapter: Provided, That the Secretary shall notify the Congress promptly of each transfer made pursuant to the authority in this section: Provided further, That the authority provided in this section is in addition to any other transfer authority available to the Department of Defense and is subject to the same terms and conditions as the authority provided in section 8005 of Public Law 110–116, except for the fourth proviso. 
1304. 
(a)From funds made available for operation and maintenance in this chapter to the Department of Defense, not to exceed $1,226,841,000 may be used, notwithstanding any other provision of law, to fund the Commander’s Emergency Response Program, for the purpose of enabling military commanders in Iraq and Afghanistan to respond to urgent humanitarian relief and reconstruction requirements within their areas of responsibility by carrying out programs that will immediately assist the Iraqi and Afghan people. 
(b)Not later than 15 days after the end of each fiscal year quarter, the Secretary of Defense shall submit to the congressional defense committees a report regarding the source of funds and the allocation and use of funds during that quarter that were made available pursuant to the authority provided in this section or under any other provision of law for the purposes of the programs under subsection (a).(Including transfer of funds) 
1305.During fiscal year 2008, the Secretary of Defense may transfer not to exceed $6,500,000 of the amounts in or credited to the Defense Cooperation Account, pursuant to 10 U.S.C. 2608, to such appropriations or funds of the Department of Defense as the Secretary shall determine for use consistent with the purposes for which such funds were contributed and accepted: Provided, That such amounts shall be available for the same time period as the appropriation to which transferred: Provided further, That the Secretary shall report to the Congress all transfers made pursuant to this authority. 
1306.Of the amount appropriated by this chapter under the heading Drug Interdiction and Counter-Drug Activities, Defense, not to exceed $20,000,000 may be used for the provision of support for counter-drug activities of the Governments of Afghanistan, Kazakhstan, Kyrgyzstan, Pakistan, Tajikistan, and Turkmenistan, as specified in section 1033 of the National Defense Authorization Act for Fiscal Year 1998 (Public Law 105–85, as amended by Public Laws 106–398, 108–136, 109–364, and 110–181): Provided, That such support shall be in addition to support provided under any other provision of the law. 
1307.Amounts provided in this chapter for operations in Iraq and Afghanistan may be used by the Department of Defense for the purchase of up to 20 heavy and light armored vehicles for force protection purposes, notwithstanding price or other limitations specified elsewhere in the Department of Defense Appropriations Act, 2008 (Public Law 110–116), or any other provision of law: Provided, That notwithstanding any other provision of law, funds provided in Public Law 110–116 and Public Law 110–161 under the heading Other Procurement, Navy may be used for the purchase of 21 vehicles required for physical security of personnel, notwithstanding price limitations applicable to passenger vehicles but not to exceed $255,000 per vehicle: Provided further, That the Secretary of Defense shall submit a report in writing no later than 30 days after the end of each fiscal quarter notifying the congressional defense committees of any purchase described in this section, including cost, purposes, and quantities of vehicles purchased.(Including transfer of funds) 
1308.Section 8122(c) of Public Law 110–116 is amended by adding at the end the following:  
 
(4)Upon a determination that all or part of the funds transferred under paragraph (1) are not necessary to accomplish the purposes specified in subsection (b), such amounts may be transferred back to the Mine Resistant Ambush Protected Vehicle Fund.. 
1309.Notwithstanding any other provision of law, not to exceed $150,000,000 of funds made available in this chapter may be obligated to conduct or support a program to build the capacity of a foreign country’s national military forces in order for that country to conduct counterterrorist operations or participate in or support military and stability operations in which the U.S. Armed Forces are a participant: Provided, That funds available pursuant to the authority in this section shall be subject to the same restrictions, limitations, and reporting requirements as funds available pursuant to section 1206 of Public Law 109–163 as amended. 
1310.Funds appropriated by this Act, or made available by transfer of funds in this Act, for intelligence activities are deemed to be specifically authorized by the Congress for purposes of section 504(a)(1) of the National Security Act of 1947 (50 U.S.C. 414(a)(1)). 
1311.None of the funds made available in this Act may be used in contravention of the following laws enacted or regulations promulgated to implement the United Nations Convention Against Torture and Other Cruel, Inhuman or Degrading Treatment or Punishment (done at New York on December 10, 1984): 
(1)Section 2340A of title 18, United States Code; 
(2)Section 2242 of the Foreign Affairs Reform and Restructuring Act of 1998 (division G of Public Law 105–277; 112 Stat. 2681–822; 8 U.S.C. 1231 note) and regulations prescribed thereto, including regulations under part 208 of title 8, Code of Federal Regulations; and 
(3)Sections 1002 and 1003 of the Department of Defense, Emergency Supplemental Appropriations to Address Hurricanes in the Gulf of Mexico, and Pandemic Influenza Act, 2006 (Public Law 109–148). 
1312.None of the funds provided in this Act may be used to finance programs or activities denied by Congress in fiscal years 2007 or 2008 appropriations to the Department of Defense or to initiate a procurement or research, development, test and evaluation new start program without prior written notification to the congressional defense committees. 
1313.Section 1002(c)(2) of the National Defense Authorization Act, Fiscal Year 2008 (Public Law 110–181) is amended by striking $362,159,000 and inserting $435,259,000. 
1314.None of the funds appropriated or otherwise made available by this chapter may be obligated or expended to provide award fees to any defense contractor contrary to the provisions of section 814 of the National Defense Authorization Act, Fiscal Year 2007 (Public Law 109–364).(RESCISSIONS) 
1315. 
(a)Of the funds made available for Defense Health Program in Public Law 110–28, $75,000,000 is rescinded. 
(b)Of the funds made available for Joint Improvised Explosive Device Defeat Fund in division L of the Consolidated Appropriations Act, 2008 (Public Law 110–161), $71,531,000 is rescinded. 
1316.Of the funds appropriated in the U.S. Troop Readiness, Veterans’ Care, Katrina Recovery, and Iraq Accountability Appropriations Act, 2007 (Public Law 110–28) which remain available for obligation under the Iraq Freedom Fund, $150,000,000 is only for the Joint Rapid Acquisition Cell, and $10,000,000 is only for the transportation of fallen service members. 
1317.Funds available in this Act which are available to the Department of Defense for operation and maintenance may be used to purchase items having an investment unit cost of not more than $250,000: Provided, That upon determination by the Secretary of Defense that such action is necessary to meet the operational requirements of a Commander of a Combatant Command engaged in contingency operations overseas, such funds may be used to purchase items having an investment item unit cost of not more than $500,000. 
4DEPARTMENT OF DEFENSEMilitary Construction, ArmyFor an additional amount for “Military Construction, Army,” $1,185,661,000, to remain available until September 30, 2009: Provided, That notwithstanding any other provision of law, such funds may be obligated and expended to carry out planning and design and military construction projects not otherwise authorized by law: Provided further, That of the funds provided under this heading, not to exceed $76,661,000 shall be available for study, planning, design, and architect and engineer services.Military Construction, Navy and Marine Corps For an additional amount for “Military Construction, Navy and Marine Corps,” $387,967,000, to remain available until September 30, 2009: Provided, That notwithstanding any other provision of law, such funds may be obligated and expended to carry out planning and design and military construction projects not otherwise authorized by law: Provided further, That of the funds provided under this heading, not to exceed $15,843,000 shall be available for study, planning, design, and architect and engineer services. Military Construction, Air Force  For an additional amount for “Military Construction, Air Force,” $409,627,000, to remain available until September 30, 2009: Provided, That notwithstanding any other provision of law, such funds may be obligated and expended to carry out planning and design and military construction projects not otherwise authorized by law: Provided further, That of the funds provided under this heading, not to exceed $36,427,000 shall be available for study, planning, design, and architect and engineer services. Military Construction, Defense-Wide  For an additional amount for “Military Construction, Defense-Wide,” $27,600,000, to remain available until September 30, 2009: Provided, That notwithstanding any other provision of law, such funds may be obligated and expended to carry out planning and design and military construction projects not otherwise authorized by law. Family Housing Construction, Navy and Marine Corps  For an additional amount for “Family Housing Construction, Navy and Marine Corps,” $11,766,000, to remain available until September 30, 2009: Provided, That notwithstanding any other provision of law, such funds may be obligated and expended to carry out planning and design and military construction projects not otherwise authorized by law. Department of Defense Base Closure Account 2005  For deposit into the Department of Defense Base Closure Account 2005, established by section 2906A(a)(1) of the Defense Base Closure and Realignment Act of 1990 (10 U.S.C. 2687 note), $415,910,000, to remain available until expended: Provided, That notwithstanding any other provision of law, such funds may be obligated and expended to carry out planning and design and military construction projects not otherwise authorized by law.  
5DEPARTMENT OF STATEAdministration of Foreign AffairsDiplomatic and consular programsFor an additional amount for “Diplomatic and Consular Programs”, $1,708,000,000, to remain available until September 30, 2009, of which $162,400,000 for worldwide security protection is available until expended. Embassy security, construction, and maintenanceFor an additional amount for “Embassy Security, Construction, and Maintenance”, $160,000,000, to remain available until expended. International Organizations Contributions to international organizations For an additional amount for “Contributions to International Organizations”, $53,000,000, to remain available until September 30, 2009. Contributions for international peacekeeping activities For an additional amount for “Contributions for International Peacekeeping Activities”, $333,600,000, to remain available until September 30, 2009. BILATERAL ECONOMIC ASSISTANCE Funds Appropriated to the President Operating expenses of the United States Agency for International Development For an additional amount for “Operating Expenses of the United States Agency for International Development”, $41,000,000, to remain available until expended. Other Bilateral Economic Assistance Economic Support Fund For an additional amount for “Economic Support Fund”, $2,009,000,000, to remain available until September 30, 2009: Provided, That, notwithstanding any other provision of law, funds appropriated in this Act or any other Act under this heading may be made available for assistance to the Democratic Peoples Republic of Korea to support the goals of the Six Party Talks. DEPARTMENT OF STATE International Narcotics Control and Law Enforcement For an additional amount for “International Narcotics and Law Enforcement”, $734,000,000, to remain available until expended. Migration and Refugee Assistance For an additional amount for “Migration and Refugee Assistance”, $30,000,000, to remain available until expended. Nonproliferation, anti-terrorism, demining, and related programs For an additional amount for “Nonproliferation, Anti-Terrorism, Demining and Related Programs”, $5,000,000, to remain available until expended.GENERAL PROVISIONS, THIS CHAPTER 
1501.Funds appropriated by this chapter may be obligated and expended notwithstanding section 10 of Public Law 91–672 (22 U.S.C. 2412), section 15 of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2680), and section 504(1)(1) of the National Security Act of 1947 (50 U.S.C. 414 (a)(1)). 
IIAdditional Supplemental Appropriations for the War on Terror, International Affairs, and National Defense Matters  
1DEPARTMENT OF AGRICULTUREForeign Agricultural ServicePublic law 480 title II grantsFor an additional amount for “Public Law 480 Title II Grants”, $395,000,000, to remain available until expended. 
2DEPARTMENT OF JUSTICEFederal Bureau of InvestigationSalaries and ExpensesFor an additional amount for “Salaries and Expenses”, $39,062,000, which shall become available on October 1, 2008 and remain available through September 30, 2009. 
3DEPARTMENT OF DEFENSE—MILITARYMilitary PersonnelMilitary Personnel, Army For an additional amount for “Military Personnel, Army”, $839,000,000. Military Personnel, Navy For an additional amount for “Military Personnel, Navy”, $75,000,000. Military Personnel, Marine Corps For an additional amount for “Military Personnel, Marine Corps”, $55,000,000. Military Personnel, Air Force  For an additional amount for “Military Personnel, Air Force”, $75,000,000. National Guard Personnel, Army  For an additional amount for “National Guard Personnel, Army”, $150,000,000. OPERATION AND MAINTENANCE Operation and Maintenance, Army  For an additional amount for “Operation and Maintenance, Army”, $37,300,000,000. Operation and Maintenance, Navy(Including transfer of funds)  For an additional amount for “Operation and Maintenance, Navy”, $3,500,000,000: Provided, That up to $112,000,000 shall be transferred to the Coast Guard “Operating Expenses” account. Operation and maintenance, marine corps  For an additional amount for “Operation and Maintenance, Marine Corps”, $2,900,000,000. Operation and Maintenance, Air Force  For an additional amount for “Operation and Maintenance, Air Force”, $5,000,000,000. Operation and Maintenance, Defense-Wide  For an additional amount for “Operation and Maintenance, Defense-Wide”, $2,648,569,000, of which not to exceed $200,000,000, to remain available until expended, may be used for payments to reimburse key cooperating nations, for logistical, military, and other support provided to United States military operations, notwithstanding any other provision of law: Provided, That these funds may be used for the purpose of providing specialized training and procuring supplies and specialized equipment and providing such supplies and loaning such equipment on a non-reimbursable basis to coalition forces supporting United States military operations in Iraq and Afghanistan: Provided further, That such payments may be made in such amounts as the Secretary of Defense, with the concurrence of the Secretary of State, and in consultation with the Director of the Office of Management and Budget, may determine, in his discretion, based on documentation determined by the Secretary of Defense to adequately account for the support provided, and such determination is final and conclusive upon the accounting officers of the United States, and 15 days following notification to the appropriate congressional committees: Provided further, That the Secretary of Defense shall provide quarterly reports to the congressional defense committees on the use of funds provided in this paragraph. Operation and Maintenance, Army Reserve  For an additional amount for “Operation and Maintenance, Army Reserve”, $79,291,000. Operation and Maintenance, Navy Reserve  For an additional amount for “Operation and Maintenance, Navy Reserve”, $42,490,000. Operation and Maintenance, Marine Corps Reserve For an additional amount for “Operation and Maintenance, Marine Corps Reserve”, $47,076,000. Operation and Maintenance, Air Force Reserve For an additional amount for “Operation and Maintenance, Air Force Reserve”, $12,376,000. Operation and Maintenance, Army National Guard  For an additional amount for “Operation and Maintenance, Army National Guard”, $333,540,000. Operation and Maintenance, Air National Guard  For an additional amount for “Operation and Maintenance, Air National Guard”, $52,667,000. Afghanistan Security Forces Fund  For an additional amount for the “Afghanistan Security Forces Fund”, $2,000,000,000, to remain available until September 30, 2009. Iraq Security Forces Fund(Including transfer of funds)  For the “Iraq Security Forces Fund”, $1,000,000,000, to remain available until September 30, 2009: Provided, That such funds shall be available to the Secretary of Defense, notwithstanding any other provision of law, for the purpose of allowing the Commander, Multi-National Security Transition Command—Iraq, or the Secretary's designee, to provide assistance, with the concurrence of the Secretary of State, to the security forces of Iraq, including the provision of equipment, supplies, services, training, facility and infrastructure repair, renovation, and construction, and funding: Provided further, That none of the assistance provided under this heading in the form of funds may be utilized for the provision of salaries, wages, or bonuses to personnel of the Iraqi Security Forces: Provided further, That the authority to provide assistance under this heading is in addition to any other authority to provide assistance to foreign nations: Provided further, That the Secretary of Defense may transfer such funds to appropriations for military personnel; operation and maintenance; Overseas Humanitarian, Disaster, and Civic Aid; procurement; research, development, test and evaluation; and defense working capital funds to accomplish the purposes provided herein: Provided further, That this transfer authority is in addition to any other transfer authority available to the Department of Defense: Provided further, That upon a determination that all or part of the funds so transferred from this appropriation are not necessary for the purposes provided herein, such amounts may be transferred back to this appropriation: Provided further, That contributions of funds for the purposes provided herein from any person, foreign government, or international organization may be credited to this Fund, and used for such purposes: Provided further, That the Secretary shall notify the congressional defense committees in writing upon the receipt and upon the transfer of any contribution delineating the sources and amounts of the funds received and the specific use of such contributions: Provided further, That the Secretary of Defense shall, not fewer than 15 days prior to making transfers from this appropriation account, notify the congressional defense committees in writing of the details of any such transfer: Provided further, That the Secretary shall submit a report no later than 30 days after the end of each fiscal quarter to the congressional defense committees summarizing the details of the transfer of funds from this appropriation. PROCUREMENT Aircraft Procurement, Army  For an additional amount for “Aircraft Procurement, Army”, $84,000,000, to remain available for obligation until September 30, 2011. Procurement of Weapons and Tracked Combat Vehicles, Army  For an additional amount for “Procurement of Weapons and Tracked Combat Vehicles, Army”, $822,674,000, to remain available for obligation until September 30, 2011. Procurement of Ammunition, Army  For an additional amount for “Procurement of Ammunition, Army”, $46,500,000, to remain available for obligation until September 30, 2011. Other Procurement, Army  For an additional amount for “Other Procurement, Army”, $1,050,829,000, to remain available for obligation until September 30, 2011. Other Procurement, Navy  For an additional amount for “Other Procurement, Navy”, $27,948,000, to remain available for obligation until September 30, 2011. Procurement, Marine Corps  For an additional amount for “Procurement, Marine Corps”, $565,425,000, to remain available for obligation until September 30, 2011. Aircraft Procurement, Air Force  For an additional amount for “Aircraft Procurement, Air Force”, $201,842,000, to remain available for obligation until September 30, 2011. Other Procurement, Air Force  For an additional amount for “Other Procurement, Air Force”, $1,500,644,000, to remain available for obligation until September 30, 2011. Procurement, Defense-wide  For an additional amount for “Procurement, Defense-Wide”, $177,237,000, to remain available for obligation until September 30, 2011. RESEARCH, DEVELOPMENT, TEST AND EVALUATION Research, Development, Test and Evaluation, Navy  For an additional amount for ‘‘Research, Development, Test and Evaluation, Navy’’, $113,228,000, to remain available until September 30, 2010. Research, Development, Test and Evaluation, Air Force  For an additional amount for ‘‘Research, Development, Test and Evaluation, Air Force’’, $72,041,000, to remain available until September 30, 2010. Research, Development, Test and Evaluation, Defense-Wide  For an additional amount for ‘‘Research, Development, Test and Evaluation, Defense-Wide’’, $202,559,000, to remain available until September 30, 2010. OTHER DEPARTMENT OF DEFENSE PROGRAMS Defense Health Program  For an additional amount for “Defense Health Program”, $1,100,000,000 for operation and maintenance. Drug Interdiction and Counter-Drug Activities, Defense(Including transfer of funds) For an additional amount for “Drug Interdiction and Counter-Drug Activities, Defense”, $188,000,000. Joint Improvised Explosive Device Defeat Fund(Including transfer of funds)  For an additional amount for “Joint Improvised Explosive Device Defeat Fund”, $2,000,000,000, to remain available until September 30, 2011: Provided, That such funds shall be available to the Secretary of Defense, notwithstanding any other provision of law, for the purpose of allowing the Director of the Joint Improvised Explosive Device Defeat Organization to investigate, develop and provide equipment, supplies, services, training, facilities, personnel and funds to assist United States forces in the defeat of improvised explosive devices: Provided further, That within 60 days of the enactment of this Act, a plan for the intended management and use of the amounts provided under this heading shall be submitted to the congressional defense committees: Provided further, That the Secretary of Defense shall submit a report not later than 60 days after the end of each fiscal quarter to the congressional defense committees providing assessments of the evolving threats, individual service requirements to counter the threats, the current strategy for predeployment training of members of the Armed Forces on improvised explosive devices, and details on the execution of the Fund: Provided further, That the Secretary of Defense may transfer funds provided herein to appropriations for operation and maintenance; procurement; research, development, test and evaluation; and defense working capital funds to accomplish the purpose provided herein: Provided further, That this transfer authority is in addition to any other transfer authority available to the Department of Defense: Provided further, That the Secretary of Defense shall, not fewer than 15 days prior to making transfers from this appropriation, notify the congressional defense committees in writing of the details of any such transfer.GENERAL PROVISIONS, THIS CHAPTER 
2301.Appropriations provided in this chapter are not available for obligation until October 1, 2008. 
2302.Appropriations provided in this chapter are available for obligation until September 30, 2009, unless otherwise provided in this chapter. (Including transfer of funds) 
2303.Upon the determination of the Secretary of Defense that such action is necessary in the national interest, the Secretary may transfer between appropriations up to $4,000,000,000 of the funds made available to the department of defense in this chapter: Provided, That the Secretary shall notify the congress promptly of each transfer made pursuant to the authority in this section: Provided further, That the authority provided in this section is in addition to any other transfer authority available to the department of defense and is subject to the same terms and conditions as the authority provided in section 8005 of Public Law 110–116, except for the fourth proviso. 
2304. 
(a)The requirement for reports to Congress on the progress of stability in Iraq contained in section 609 of the Emergency Supplemental Appropriations Act, 2008 (division L of Public Law 110–161), including the scope and specific elements of such reports, shall apply during fiscal year 2009. 
(b)For fiscal year 2009 such reports shall commence not later than November 30, 2008, and be provided every 90 days thereafter through the end of fiscal year 2009. 
2305. 
(a)Report by Secretary of DefenseNot later than November 30, 2008, the Secretary of Defense shall submit to the congressional defense committees a report that contains individual transition readiness assessments by unit of Iraq and Afghan security forces. The Secretary of Defense shall submit to the congressional defense committees updates of the report required by this subsection every 90 days after the date of the submission of the report until October 1, 2009. The report and updates of the report required by this subsection shall be submitted in classified form. 
(b)Report by OMB 
(1)The Director of the Office of Management and Budget, in consultation with the Secretary of Defense; the Commander, Multi-National Security Transition Command—Iraq; and the Commander, Combined Security Transition Command—Afghanistan, shall submit to the congressional defense committees not later than November 30, 2008, and every 90 days thereafter a report on the proposed use of all funds under each of the headings Iraq Security Forces Fund and Afghanistan Security Forces Fund on a project-by-project basis, for which the obligation of funds is anticipated during the 3-month period from such date, including estimates by the commanders referred to in this paragraph of the costs required to complete each such project. 
(2)The report required by this subsection shall include the following: 
(A)The use of all funds on a project-by-project basis for which funds appropriated under the headings referred to in paragraph (1) were obligated prior to the submission of the report, including estimates by the commanders referred to in paragraph (1) of the costs to complete each project. 
(B)The use of all funds on a project-by-project basis for which funds were appropriated under the headings referred to in paragraph (1) in prior appropriations Acts, or for which funds were made available by transfer, reprogramming, or allocation from other headings in prior appropriations Acts, including estimates by the commanders referred to in paragraph (1) of the costs to complete each project. 
(C)An estimated total cost to train and equip the Iraq and Afghan security forces, disaggregated by major program and sub-elements by force, arrayed by fiscal year. 
(c)NotificationThe Secretary of Defense shall notify the congressional defense committees of any proposed new projects or transfers of funds between sub-activity groups in excess of $15,000,000 using funds appropriated by this Act under the headings Iraq Security Forces Fund and Afghanistan Security Forces Fund. 
2306.Funds available to the Department of Defense for operation and maintenance provided in this Act may be used, notwithstanding any other provision of law, to provide supplies, services, transportation, including airlift and sealift, and other logistical support to coalition forces supporting military and stability operations in Iraq and Afghanistan: Provided, That the Secretary of Defense shall provide quarterly reports to the congressional defense committees regarding support provided under this section. 
2307.Supervision and administration costs associated with a construction project funded with appropriations available for operation and maintenance, Afghanistan Security Forces Fund or Iraq Security Forces Fund provided in this Act, and executed in direct support of the Global War on Terrorism only in Iraq and Afghanistan, may be obligated at the time a construction contract is awarded: Provided, That for the purpose of this section, supervision and administration costs include all in-house Government costs.(including transfer of funds) 
2308. 
(a)Notwithstanding any other provision of law, and in addition to amounts otherwise made available by this Act, there is appropriated $1,700,000,000 for the Mine Resistant Ambush Protected Vehicle Fund, to remain available until September 30, 2009. 
(b)The funds provided by subsection (a) shall be available to the Secretary of Defense to continue technological research and development and upgrades, to procure Mine Resistant Ambush Protected vehicles and associated support equipment, and to sustain, transport, and field Mine Resistant Ambush Protected vehicles. 
(c) 
(1)The Secretary of Defense shall transfer funds provided by subsection (a) to appropriations for operation and maintenance; procurement; and research, development, test and evaluation to accomplish the purposes specified in subsection (b). Such transferred funds shall be merged with and be available for the same purposes and for the same time period as the appropriation to which they are transferred. 
(2)The transfer authority provided by this subsection shall be in addition to any other transfer authority available to the Department of Defense. 
(3)The Secretary of Defense shall, not less than 15 days prior to making any transfer under this subsection, notify the congressional defense committees in writing of the details of the transfer. 
2309.For the purposes of this Act, the term congressional defense committees means the Armed Services Committee of the House of Representatives, the Armed Services Committee of the Senate, the Subcommittee on Defense of the Committee on Appropriations of the Senate, and the Subcommittee on Defense of the Committee on Appropriations of the House of Representatives. 
2310.None of the funds appropriated or otherwise made available by this or any other Act shall be obligated or expended by the United States Government for a purpose as follows: 
(1)To establish any military installation or base for the purpose of providing for the permanent stationing of United States Armed Forces in Iraq. 
(2)To exercise United States control over any oil resource of Iraq. 
4DEPARTMENT OF STATE AND RELATED AGENCIESDepartment of StateAdministration of Foreign AffairsDiplomatic and Consular Programs For an additional amount for “Diplomatic and Consular Programs”, $1,064,450,000, which shall become available on October 1, 2008 and remain available until September 30, 2009, of which $45,800,000 for worldwide security protection is available until expended.Office of Inspector General(Including transfer of funds)  For an additional amount for “Office of Inspector General”, $16,800,000, which shall become available on October 1, 2008 and remain available until September 30, 2010: Provided, That $15,000,000 shall be transferred to the Special Inspector General for Iraq Reconstruction. International Organizations Contributions to International Organizations  For an additional amount for “Contributions to International Organizations”, $40,000,000, which shall become available on October 1, 2008 and remain available until September 30, 2010. BILATERAL ECONOMIC ASSISTANCE Funds Appropriated to the President Development assistance  For an additional amount for “Development Assistance”, $210,000,000, which shall become available on October 1, 2008 and shall remain available until September 30, 2010. International disaster assistance  For an additional amount for “International Disaster Assistance”, $270,000,000, which shall become available on October 1, 2008 and remain available until expended. Operating expenses of the United States Agency for International Development  For an additional amount for “Operating Expenses of the United States Agency for International Development”, $60,000,000, which shall become available on October 1, 2008 and remain available until September 30, 2009. Other Bilateral Economic Assistance Economic support fund  For an additional amount for “Economic Support Fund”, $1,297,700,000, which shall become available on October 1, 2008 and shall remain available until September 30, 2010: Provided, That, notwithstanding any other provision of law, of the funds appropriated under this heading, up to $15,000,000 may be made available for assistance to the Democratic Peoples Republic of Korea to support the goals of the Six Party Talks. Department of State International Narcotics Control and Law Enforcement  For an additional amount for “International Narcotics Control and Law Enforcement”, $225,000,000, which shall become available on October 1, 2008 and remain available until September 30, 2011. Migration and Refugee Assistance  For an additional amount for “Migration and Refugee Assistance”, $191,000,000, which shall become available on October 1, 2008 and shall remain available until expended. MILITARY ASSISTANCE Funds Appropriated to the President Foreign Military Financing Program  For an additional amount for “Foreign Military Financing Program”, $170,000,000, which shall become available on October 1, 2008 and remain available until September 30, 2009. Peacekeeping Operations  For an additional amount for “Peacekeeping Operations”, $60,000,000, which shall become available on October 1, 2008 and remain available until September 30, 2010.GENERAL PROVISION, THIS CHAPTER 
2401.Funds appropriated by this chapter may be obligated and expended notwithstanding section 10 of Public Law 91–672 (22 U.S.C. 2412), section 15 of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2680), and section 504(a)(1) of the National Security Act of 1947 (50 U.S.C. 414(a)(1)). 
IIIGeneral Provision 
3001.Each amount in this Act is designated as an emergency requirement and necessary to meet emergency needs pursuant to subsections (a) and (b) of section 204 of S. Con. Res. 21 (110th Congress), the concurrent resolution on the budget for fiscal year 2008. 
This Act may be cited as the Clean Global War on Terror Supplemental Appropriations Act, 2008. 
 
